                       Case 2:16-ap-01332-RK             Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                          Main Document Page 1 of 27


                                1    Joseph M. Welch (SBN 259308)
                                        jwelch@buchalter.com
                                2    Anthony J. Napolitano (State Bar No. 227691)
                                        anapolitano@buchalter.com                               FILED & ENTERED
                                3    BUCHALTER, A Professional Corporation
                                     1000 Wilshire Boulevard, Suite 1500
                                4    Los Angeles, CA 90017-2457                                      AUG 03 2020
                                     Telephone: (213) 891-0700
                                5    Facsimile: (213) 896-0400
                                                                                                CLERK U.S. BANKRUPTCY COURT
                                                                                                Central District of California
                                6    Michaël Fischer (SBN 202543)                               BY tatum      DEPUTY CLERK
                                        mfischer@Crosscourtlaw.com
                                7    CROSSCOURT LAW, PC
                                     22621 Jeronimo Rd.
                                8    Lake Forest, CA 92630
                                     Telephone: (949) 416-8056
                                9
                                     Attorneys for Plaintiff
                           10        ALL IN ONE TRADING, INC.

                           11

                           12
                                                                    NOT FOR PUBLICATION
                           13
                                                            UNITED STATES BANKRUPTCY COURT
                           14
                                               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                           15

                           16        In re                                          Case No. 2:16-bk-15692-RK

                           17        RAMA KRISHNA CHAPARALA,                        Chapter 7

                           18                         Debtor.                       Adv. No. 2:16-ap-01332-RK

                           19                                                       STATEMENT OF UNCONTROVERTED
                                     ALL IN ONE TRADING, INC., a California         FACTS AND CONCLUSIONS OF LAW IN
                           20        corporation,                                   SUPPORT OF RENEWED MOTION OF
                                                                                    PLAINTIFF FOR SUMMARY JUDGMENT
                           21                         Plaintiff,
                                             v.                                     [NOTE: CHANGES MADE BY COURT]
                           22
                                     RAMA KRISHNA CHAPARALA,                        Hearings:
                           23                                                       Date:   March 10, 2020 and June 23, 2020
                                                      Defendant.                    Time: 2:30 p.m.
                           24                                                       Place: United States Bankruptcy Court
                                                                                           Edward Roybal Federal Building
                           25                                                              255 East Temple St.
                                                                                           Courtroom 1675
                           26                                                              Los Angeles, CA 90012
                           27
                                    //
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    BN 39940383V2
                       Case 2:16-ap-01332-RK               Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34              Desc
                                                            Main Document Page 2 of 27


                                1           Hearings were held before this court on March 10, 2020 and June 23, 2020 to consider the

                                2   Renewed Motion for Summary Judgment or, Alternatively, Partial Summary Adjudication

                                3   Regarding Nondischargeability of Debt Under 11 U.S.C. § 523 [Adv. Docket No. 38] (the

                                4   “Renewed Motion”) filed by plaintiff All In One Trading, Inc. (“All In One”) in the above-

                                5   captioned adversary proceeding against defendant Rama Krishna Chaparala (“Chaparala”).

                                6   Anthony J. Napolitano, Esq. of Buchalter, a Professional Corporation, appeared on behalf of All In

                                7   One. No other parties appeared on the record.

                                8           On May 30, 2019, the court entered its Order Granting in Part and Denying in Part

                                9   Plaintiff’s Motion for Summary Judgment, or Alternatively, Partial Summary Adjudication

                           10       Regarding Nondischargeability of Debt Under 11 U.S.C. § 523 [Docket No. 31] (the “Partial

                           11       Summary Adjudication Order”). The court previously granted All In One’s prior motion for partial

                           12       summary adjudication finding in part that All In One’s Undisputed Material Facts, Numbers 1

                           13       through 87, set forth in its Statement of Undisputed Facts in Support of Motion for Summary

                           14       Judgment or, Alternatively, Partial Summary Adjudication Regarding Nondischargeability of Debt

                           15       Under 11 U.S.C. § 523 [Docket No. 22] were deemed established for purposes of this adversary

                           16       proceeding. Those uncontroverted facts are set forth in their entirety below for completeness per

                           17       the court’s direction at the hearing on the Renewed Motion.

                           18               The court has reviewed and considered the Renewed Motion, the notice of hearing on the

                           19       Renewed Motion, the supporting declarations and other papers filed in connection with the

                           20       Renewed Motion, including (1) the Partial Summary Adjudication Order entered on May 30, 2019,

                           21       (2) the Court’s prior Order Granting Motion to Dismiss Plaintiff’s Claims Against Defendant Rama

                           22       Krishna Chaparala Under 11 U.S.C. § 727 [Docket No. 47] (the “Section 727 Dismissal Order”)

                           23       entered on April 22, 2020, (3) the court’s prior Order Approving Stipulation to Dismiss Plaintff’s

                           24       Claims Against Defendant Rama Krishna Chaparala Under 11 U.S.C. § 523(a)(2) Only [Docket

                           25       No. 53] (the “Section 523(a)(2) Dismissal Order”) entered on May 8, 2020, (4) the arguments

                           26       presented at the hearing on the Renewed Motion, and (5) the record in this case. Based on the

                           27       foregoing, and other good cause appearing, therefor,

                           28               ///
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                   1
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                Desc
                                                             Main Document Page 3 of 27


                                1            IT IS HEREBY ORDERED:

                                2            1.     The Renewed Motion is GRANTED; and

                                3            2.     The following material facts are uncontroverted and the conclusions of law

                                4   that follow support granting of the Renewed Motion.

                                5                          STATEMENT OF UNCONTROVERTED FACTS

                                6
                                       1.     Defendant Chaparala’s co-conspirator, Suk Hyon Kim (“Kim”), also uses the names
                                7             “Michelle Kim,” “Nikki Kang,” and Michelle Kang.

                                8      2.     Kim is married to Defendant Kihoon Kang (“Kang”).

                                9      3.     Kim has been in the business of buying and selling perfume since 2004 and has owned
                                              several companies to carry out that commerce, including Michelle’s Cosmetics, B
                           10                 Blossom, and Everglow Enterprise.

                           11          4.     All In One operates a business that buys and resells branded fragrances using its offices
                                              and attached warehouse.
                           12
                                       5.     On or about October 2004, All In One hired Chaparala as a software developer and
                           13                 salesman of All In One’s products.

                           14          6.     For nine years, Chaparala performed a variety of duties for All In One including for nine
                                              years, Chaparala performed a variety of duties for All In One including (1) placing orders
                           15                 and receiving products from suppliers, (2) transmitting those orders to All in One’s
                                              warehouse workers, (3) tracking All in One’s inventory electronically, (4) updating All
                           16                 in One’s accounting database, and (5) making sales to All in One’s customers.

                           17          7.     As part of his job, Chaparala had access to, among other things, All In One’s accounting
                                              and inventory systems as well as All In One’s customer information, sales histories,
                           18                 operations, processes, products, drawings, plans, and other related data.

                           19          8.     During Chaparala’s employment with All In One, All In One had suppliers from which
                                              it would buy products on an ongoing weekly or monthly basis and customers it would
                           20                 sell to on that same ongoing weekly or monthly basis.
                           21          9.     Chaparala admits that, while employed by All In One, he formed a side company, RK
                                              Trading, in early 2005.
                           22
                                       10.    Chaparala admits that RK Trading was in the same line of business as All In One.
                           23
                                       11.    Chaparala admits that RK Trading competed against All In One.
                           24
                                       12.    Chaparala admits that RK Trading conducted business with All In One’s customers and
                           25                 suppliers.
                           26          13.    Chaparala admits that he used All In One’s computer system, customer database,
                                              inventory database, and other resources to compete against All In One.
                           27

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     2
        LOS ANG ELES
                                                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                             LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34               Desc
                                                             Main Document Page 4 of 27


                                1
                                       14.    Chaparala admits that he never informed All In One of his competing business and, in
                                2             fact, concealed it from All In One.

                                3      15.    All In One terminated Chaparala’s employment on September 11, 2013, after All In One
                                              discovered Chaparala’s side business, RK Trading.
                                4
                                       16.    RK Trading had about 15 vendors and 25 customers.
                                5
                                       17.    Kim, through her companies, had business transactions with All In One.
                                6
                                       18.    Kim met Chaparala in 2004 as a customer of All In One because Chaparala would
                                7             occasionally answer the phones for All In One and the two would discuss business.

                                8      19.    Kim knew that Chaparala had a side company called RK Trading and that RK Trading
                                              was in the same line of business as All In One—buying and selling perfume.
                                9
                                       20.    Kim, through her companies, had business transactions with RK Trading for the purchase
                           10                 and sale of perfume.

                           11          21.    Kim admits having on occasion assisted Chaparala in improperly diverting business
                                              opportunities away from All In One Trading.
                           12
                                       22.    Kim helped finance RK Trading.
                           13
                                       23.    Kim lent money to Chaparala whenever Chaparala needed it.
                           14
                                       24.    Chaparala sometimes lent money to Kim.
                           15
                                       25.    According to Chaparala, Chaparala and Kim were good friends.
                           16
                                       26.    Kim would ask Chaparala the identity of All In One’s vendors.
                           17
                                       27.    Chaparala and Kim conducted business together whereby they imported goods that were
                           18                 delivered to Kim’s brother’s warehouse.
                           19          28.    Chaparala transmitted invoices to Kim for purchase of perfumes from third party vendors
                                              and referenced the shipment as “our shipment.”
                           20
                                       29.    Chaparala used Kim’s sales permit to conduct business with other buyers or sellers of
                           21                 perfume.
                           22          30.    Chaparala wired thousands of dollars to Kim in her personal bank account.
                           23          31.    Chaparala and Kim had invoices reflecting an equal split of the profits from their joint
                                              sales of perfume together.
                           24
                                       32.    All In One brought suit against Chaparala in January 2014 before the Los Angeles
                           25                 Superior Court (the “Superior Court”) (case number VC 063765) and amended its
                                              Complaint to name Kim in September 2015 (the “State Court Action”).
                           26
                           27

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    3
        LOS ANG ELES
                                                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                             LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                             Main Document Page 5 of 27


                                1
                                       33.    All In One’s causes of actions against Chaparala in the State Court Action were: 1) breach
                                2             of duty of loyalty; 2) breach of contract; 3) intentional interference with contractual
                                              relations; 4) intentional interference with prospective economic relations; 5) negligent
                                3             interference with prospective economic relations; 6) conversion; 7) unfair competition;
                                              and 8) fraudulent concealment. All In One’s causes of actions against Kim in the State
                                4             Court Action were: 1) intentional interference with contractual relations; 2) intentional
                                              interference with prospective economic relations; 3) negligent interference with
                                5             prospective economic relations; and 4) unfair competition.

                                6      34.    Kang served as the Chief Executive Officer, the Chief Financial Officer, and a Director
                                              of In One Corporation.
                                7
                                       35.    In One Corporation had, as dbas, Everglow Enterprise and Michelle’s Cosmetics.
                                8
                                       36.    The State Court Action was tried before a 12-member jury from April 12 through April
                                9             29, 2016 and featured 14 full days of trial.

                           10          37.    The parties at the trial of the State Court Action presented 11 witnesses and thousands of
                                              pages of exhibits.
                           11
                                       38.    The jury in the State Court Action signed a Verdict Form regarding Chaparala on April
                           12                 29, 2016.

                           13          39.    The jury in the State Court Action signed a Verdict Form regarding Kim on April 29,
                                              2016.
                           14
                                       40.    The jury in the State Court Action found Kim liable on the causes of action for intentional
                           15                 interference with contractual relations and intentional interference with prospective
                                              economic relations.
                           16
                                       41.    The jury in the State Court Action found Chaparala liable on the causes of action for
                           17                 breach of duty of loyalty, breach of contract, conversion, fraudulent concealment,
                                              intentional interference with contractual relations and intentional interference with
                           18                 prospective economic relations.

                           19          42.    The Court in the State Court Action entered judgment against In One Corporation—the
                                              company for which Kang was the Chief Executive Officer, the Chief Financial Officer,
                           20                 and a Director.

                           21          43.    The jury in the State Court Action found there were contracts between All In One Trading
                                              on the one hand, and its vendors and customers on the other.
                           22
                                       44.    The jury in the State Court Action found that Chaparala knew of those contracts.
                           23
                                       45.    The jury in the State Court Action found that Chaparala’s conduct prevented performance
                           24                 or made performance more expensive or difficult.
                           25          46.    The jury in the State Court Action found that Chaparala either intended to disrupt
                                              performance of the contracts or knew that disruption of performance was certain or
                           26                 substantially certain to occur.
                           27          47.    The jury in the State Court Action found that Chaparala’s conduct was a substantial factor
                                              in causing harm to Plaintiff.
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     4
        LOS ANG ELES
                                                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                             LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                Desc
                                                             Main Document Page 6 of 27


                                1
                                       48.    The jury in the State Court Action found that the harm caused by Chaparala’s intentional
                                2             interference with contracting resulted in damages to Plaintiff in an amount of
                                              $420,547.96 not counting interest.
                                3
                                       49.    The jury in the State Court Action found that All In One and its vendors had economic
                                4             relationships probably resulting in an economic benefit to All In One.

                                5      50.    The jury in the State Court Action found that Chaparala knew or should have known of
                                              those relationships.
                                6
                                       51.    The jury in the State Court Action found that Chaparala engaged in wrongful conduct
                                7             regarding those relationships.

                                8      52.    The jury in the State Court Action found that by engaging in the wrongful conduct,
                                              Chaparala knew or should have known this relationship would be disrupted.
                                9
                                       53.    The jury in the State Court Action found that All In One’s relationships were disrupted.
                           10
                                       54.    The jury in the State Court Action found that Chaparala’s conduct was a substantial factor
                           11                 in causing harm to All In One.

                           12          55.    The jury in the State Court Action found that the harm caused by Chaparala’s intentional
                                              interference with prospective economic relations resulted in damages to All In One in an
                           13                 amount of $234,729.00 not counting interest.

                           14          56.    The jury in the State Court Action found that Kim was aware of Chaparala’s plan to
                                              interfere with All In One’s contracts with its customers and vendors.
                           15
                                       57.    The jury in the State Court Action found that Kim agreed with Chaparala’s plan and
                           16                 intended to interfere with All In One’s contracts with its customers and vendors.

                           17          58.    The jury in the State Court Action found that Chaparala engaged in the conduct giving
                                              rise to All In One’s claim for intentional interference with contractual relations with
                           18                 malice, oppression or fraud.

                           19          59.    The jury in the State Court Action found that Chaparala intentionally failed to disclose a
                                              certain fact that All In One did not know and could not have reasonably discovered.
                           20
                                       60.    The jury in the State Court Action found that Chaparala intended to deceive All In One
                           21                 by concealing the fact.
                           22          61.    The jury in the State Court Action found that All In One would have reasonably behaved
                                              differently had the omitted information been disclosed.
                           23
                                       62.    The jury in the State Court Action found that Chaparala’s concealment was a substantial
                           24                 factor in causing harm to Plaintiff.
                           25          63.    The jury in the State Court Action found that the harm caused by Chaparala’s
                                              concealment resulted in damages to All In One in the amount of $420,547.96 for past lost
                           26                 profits and $234,729 for future lost profits.
                           27          64.    The jury in the State Court Action found that Chaparala engaged in the conduct related
                                              to the concealment claim with malice, oppression or fraud.
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     5
        LOS ANG ELES
                                                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                             LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                     Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                         Desc
                                                                  Main Document Page 7 of 27


                                1
                                         65.    The jury in the State Court Action found that All In One own or had a right to possess its
                                2               product inventory.

                                3        66.    The jury in the State Court Action found that Chaparala intentionally and substantially
                                                interfered with All In One’s property by taking possession of All In One’s property or by
                                4               preventing All In One from having access to All In One’s property.

                                5        67.    The jury in the State Court Action found that All In One did not consent to Chaparala’s
                                                conduct and that conduct was a substantial factor in causing harm to All In One.
                                6
                                         68.    The jury in the State Court Action found that the harm caused by Chaparala’s conversion
                                7               of All In One’s inventory resulted in damages to All In One in the amount of
                                                $5,700,000.00.
                                8
                                         69.    The jury in the State Court Action found that Chaparala engaged in the conduct related
                                9               to the conversion claim with malice, oppression or fraud.

                           10            70.    The jury in the State Court Action found that Chaparala engaged in the conduct giving
                                                rise to All In One’s claim for intentional interference with contractual prospective
                           11                   economic relations with malice, oppression or fraud.

                           12            71.    The jury in the State Court Action found that Chaparala was an employee of All In One
                                                and knowingly acted against All In One’s interest in connection with that employment.
                           13
                                         72.    The jury in the State Court Action found that All In One did not give informed consent
                           14                   to Chaparala’s conduct.

                           15            73.    The jury in the State Court Action found that Chaparala’s conduct was a substantial factor
                                                in causing All In One’s harm.
                           16
                                         74.    The jury in the State Court Action found that the harm caused by Chaparala’s breach of
                           17                   the duty of loyalty resulted in damages to All In One in the amount of $420,547.96 for
                                                lost profits, $329,320.00 for salary paid during the period of secret competition, and
                           18                   $30,448.00 for the value of benefits paid during the period of secret competition.

                           19            75.    The jury in the State Court Action found that Chaparala engaged in this conduct with
                                                malice, oppression or fraud.
                           20
                                         76.    The jury in the State Court Action also awarded All In One $90,000 in punitive damages
                           21                   against Chaparala.

                           22            77.    On March 27, 2017, Chaparala appealed the Judgment1 to the California Court of Appeal
                                                Second District (the “Appellate Court”).
                           23
                                         78.    On December 13, 2018, the Appellate Court entered its letter ruling dismissing
                           24                   Chaparala’s appeal.
                           25            79.    The Appellate Court issued its Remittitur on February 13, 2019 remanding the matter to
                                                the Superior Court
                           26
                           27

                           28       1
                                        Capitalized terms not defined herein shall have the meaning ascribed to them in the Renewed Motion.
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                             6
        LOS ANG ELES
                                                      STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                               LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                 Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                              Main Document Page 8 of 27


                                1
                                       80.    On June 28, 2016, Kim filed her chapter 7 bankruptcy petition commencing the case
                                2             designated as In re Suk Hyon Kim, Case No. 2:16-bk-18595-BB (Bankr. C.D. Cal.)
                                              pending before Judge Sheri Bluebond.
                                3
                                       81.    On January 12, 2017, All In One filed its Complaint against Kim seeking a determination
                                4             of non-dischargeabilty under section 523(a)(6) commencing the adversary proceeding
                                              designated as All In One Trading, Inc. v. Kim (In re Suk Hyon Kim), Adv. Proc. No. 2:17-
                                5             ap-01010-BB (Bankr. C.D. Cal.).

                                6      82.    Kim did not appeal the judgment against her in the State Court Action thus rendering that
                                              judgment final.
                                7
                                       83.    On September 26, 2017 All In One filed its Motion for Summary Judgment or, in the
                                8             Alternative, Partial Summary Adjudication seeking a determination that its claims against
                                              Kim were nondischargeable under section 523(a)(6) based on issue preclusion from the
                                9             underlying judgment in the State Court Action.

                           10          84.    On January 4, 2018, the bankruptcy court granted the motion, entered its non-
                                              dischargeable judgment against Kim under section 523(a)(6), and awarded damages in
                           11                 the amount of $655,276.96 (the amount of the underlying judgment in the State Court
                                              Action) plus $29,500.28 (the recoverable costs awarded in the State Court Action) and
                           12                 post judgment interest in the amount of $64,725.52 (calculated at the rate of 10% per
                                              annum).
                           13
                                       85.    In connection with the State Court Action, All In One submitted its Revised List of
                           14                 Proposed Jury Instructions, part of which was based upon the form California Civil Jury
                                              Instructions, which included Instruction No. 3947 entitled Punitive Damages – Individual
                           15                 and Entity Defendants – Trial Not Bifurcated.

                           16          86.    The Court instructed the jury accordingly with respect to Instruction No. 3947 providing
                                              that the jury may award punitive damages against Chaparala only if All In One proves by
                           17                 clear and convincing evidence that Chaparala engaged in that conduct with malice,
                                              oppression, or fraud.
                           18
                                       87.    Even though the jury in the State Court Action did not find that Kim acted with malice,
                           19                 oppression or fraud under a clear and convincing evidence standard, Judge Bluebond
                                              found that the claims for intentional interference with contractual relations and intentional
                           20                 interference with prospective economic relations satisfied the preponderance of evidence
                                              standard necessary for finding a willful and malicious injury under section 523(a)(6).
                           21

                           22
                                                                         CONCLUSIONS OF LAW
                           23
                                             A.     The Summary Judgment Standard.
                           24
                                             1.     Summary judgment is appropriate if the pleadings, discovery and disclosure
                           25
                                    materials on file, and any affidavits show that there is “no genuine dispute as to any material fact
                           26
                                    and that the movant is entitled to judgment as a matter of law.” Federal Rule of Civil Procedure
                           27
                                    56(a). Under Rule 56(c) of the Federal Rules of Civil Procedure (made applicable herein by Rule
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                      7
        LOS ANG ELES
                                                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                             LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                             Main Document Page 9 of 27


                                1   7056 of the Federal Rules of Bankruptcy Procedure), the moving party bears the initial burden of

                                2   establishing that there are no genuine disputes of material fact to be decided at trial. Celotex Corp.

                                3   v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-50

                                4   (1986).

                                5             2.    “A ‘material fact’ is one that is relevant to an element of a claim or defense or whose

                                6   existence might affect the outcome of the suit. The materiality of a fact is thus determined by the

                                7   substantive law governing the claim or defense. Disputes over irrelevant or unnecessary facts will

                                8   not preclude a grant of summary judgment.” T.W. Electric Service v. Pacific Electrical Contractors

                                9   Association, 809 F.2d 626, 630 (9th Cir. 1987) (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

                           10       242, 106 S.Ct. 2505, 2510, 91 L.Ed.2d 202 (1986)). Once the moving party’s burden is met by

                           11       presenting evidence which, if uncontroverted, would entitle the moving party to a directed verdict

                           12       at trial, the burden then shifts to the respondent to set forth specific facts demonstrating that there

                           13       is a genuine issue for trial. Rudberg v. State of Nevada ex rel. Southern Nevada Children's Home,

                           14       896 F. Supp. 1017, 1019-20 (D. Nev. 1995) (citing Anderson, 477 U.S. at 250).

                           15                 3.    The respondent “will not be able to withstand a motion for summary judgment

                           16       merely by making allegations; rather, the party opposing the motion must go beyond its pleadings

                           17       and designate specific facts by use of affidavits, depositions, or answer to interrogatories showing

                           18       there is a genuine issue for trial.” In re Ikon Office Solutions, Inc., 277 F.3d 658, 666 (3d Cir.

                           19       2002). A mere “scintilla” of evidence supporting the respondent’s position will not be sufficient.

                           20       Anderson, 477 U.S. at 251-52. “Where the record taken as a whole could not lead a rational trier

                           21       of fact to find for the non-moving party, there is no ‘genuine’ issue for trial.” Hawking v. Ford

                           22       Motor Credit Co., 210 F.3d 540, 545 (5th Cir. 2000) (citations omitted).

                           23                 4.    As discussed in Parts B. through E., infra, the foregoing uncontroverted facts

                           24       submitted by All In One satisfies its burden as plaintiff of establishing that no genuine disputes of

                           25       material fact exist with respect to the claims for which summary judgment has been sought.

                           26       Further, the Renewed Motion was not opposed by defendant Chaparala.                  Notwithstanding

                           27       Chaparala’s lack of opposition (written or otherwise), the Court independently determines that there

                           28       are no genuine disputes of material fact and entry of judgment is warranted. See. e.g., Cristobal v.
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     8
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                            Main Document Page 10 of 27


                                1   Siegel, 26 F.3d 1488, 1494-95 & n. 4 (9th Cir.1994) (noting that an unopposed motion may be

                                2   granted only after the court determines that there are no material issues of fact).

                                3           B.      The Applicability of the Doctrines of Res Judicata and Collateral Estoppel.

                                4                   1.     The Judgment in the State Court Action is res judicata in this action
                                                           with respect to the determination of the amount of the debt.
                                5
                                            5.      The Court determines that the Superior Court’s Judgment and related findings
                                6
                                    against Chaparala for (a) intentional interference with prospective economic relations,
                                7
                                    (b) intentional interference with contractual relations, (c) conversion, (d) fraudulent concealment
                                8
                                    and (e) breach of duty of loyalty should be given preclusive effect by this court.
                                9
                                            6.      “Bankruptcy courts recognize and apply the basic principles of res judicata in
                           10
                                    determining the effect to be given in bankruptcy proceedings to judgments rendered in other
                           11
                                    forums.” Comer v. Comer (In re Comer), 723 F.2d 737, 739 (9th Cir. 1984) (citation omitted). In
                           12
                                    determining the res judicata effect of a state court judgment, federal courts must, as a matter of full
                           13
                                    faith and credit, apply that state’s law of res judicata.” 28 U.S.C. § 1738; see also In re Comer,
                           14
                                    723 F.2d at 739-41. Bankruptcy courts must therefore give the preclusive effect to a state court
                           15
                                    judgment that it would receive in the courts of that state. In re Comer, 723 F.2d at 739-41. If a
                           16
                                    state court judgment is entitled to res judicata effect, the bankruptcy court may not look behind that
                           17
                                    judgment to determine the actual amount of the judgment debt obligation. Id.
                           18
                                            7.      Res judicata does not apply to the determination of whether a debt is excepted from
                           19
                                    discharge under the Bankruptcy Code since that matter is litigated for the first time in a debt
                           20
                                    dischargeability proceeding, and not in a pre-bankruptcy collection proceeding. In re Comer, 723
                           21
                                    F.2d at 739-41 (citing Brown v. Felsen, 442 U.S. 127 (1979)). In California, “[r]es judicata, or
                           22
                                    claim preclusion, prevents relitigation of the same cause of action in a second suit between the same
                           23
                                    parties or parties in privity with them.” Mycogen Corp. v. Monsanto Co., 28 Cal. 4th 888, 896
                           24
                                    (2002) (citation omitted). Res judicata precludes the relitigation of a cause of action only if (1) the
                           25
                                    decision in the prior proceeding is final and on the merits; (2) the present action is on the same
                           26
                                    cause of action as the prior proceeding; and (3) the parties in the present action or parties in privity
                           27
                                    with them were parties to the prior proceeding. Busick v. Workmen’s Compensation Appeals Board,
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     9
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                     Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34              Desc
                                                                 Main Document Page 11 of 27


                                1   7 Cal. 3d 967, 972-74 (1972).

                                2             8.       The foregoing uncontroverted facts demonstrate by a preponderance of the evidence

                                3   that the Judgment in the State Court Action was final and on the merits (see SUF2 Nos. 32 through

                                4   79), that the instant action to determine the amount of the liability to be excepted from discharge is

                                5   the same as the prior proceeding (see SUF Nos. 32, 33, 48, 55, 63, 68, 74, and 76), and that the

                                6   parties in the instant action were parties to the prior proceeding (see SUF Nos. 32, 42 and 77).

                                7   Thus, the Judgment as to the amount of the liability of Chaparala is entitled to res judicata effect

                                8   because the Judgment of liability is a final judgment on the merits, the amount of liability was

                                9   actually litigated in the State Court Action, and the State Court Action involved the same parties or

                           10       parties in privity with this action. Accordingly, the amount of the debt in the Judgment is res

                           11       judicata in this case. See In re Comer, 723 F.2d at 739-41.

                           12                          2.       The doctrine of collateral estoppel applies to the discrete issues
                                                                underlying the Judgment in this nondischargeability action.
                           13
                                              9.       The Court determines that the underlying findings giving rise to the Judgment from
                           14
                                    the State Court Action are also entitled to collateral estoppel effect.
                           15
                                              10.      It is well-settled that collateral estoppel (i.e., issue preclusion) applies in
                           16
                                    nondischargeability proceedings. Grogan v. Garner, 498 U.S. 279, 284-85, 111 S. Ct. 654, 112 L.
                           17
                                    Ed. 2d 755 (1991). “Issue preclusion . . . bars successive litigation of an issue of fact or law actually
                           18
                                    litigated and resolved in a valid court determination essential to the prior judgment, even if the issue
                           19
                                    recurs in the context of a different claim.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (citation,
                           20
                                    internal quotation marks omitted).
                           21
                                              11.      A bankruptcy court may rely on the issue preclusive effect of an existing state court
                           22
                                    judgment as the basis for granting summary judgment. See Khaligh v. Hadaegh (In re Khaligh),
                           23
                                    338 B.R. 817, 831-32 (9th Cir. BAP 2006). “In determining the collateral estoppel effect of a state
                           24
                                    court judgment, federal courts must, as a matter of full faith and credit, apply that state’s law of
                           25
                                    collateral estoppel.” Bugna v. McArthur (In re Bugna), 33 F.3d 1054, 1057 (9th Cir. 1994) (full
                           26
                           27

                           28       2
                                        “SUF” refers to the foregoing “Statement of Uncontroverted Facts.”
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                            10
        LOS ANG ELES
                                                    STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                             LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                            Main Document Page 12 of 27


                                1   faith and credit applied to state court judgments for collateral estoppel purposes citing 28 U.S.C. §

                                2   1738).

                                3            12.    The Bankruptcy Appellate Panel in Plyam v. Precision Development, LLC (In re

                                4   Plyam), 530 B.R. 456, 462 (9th Cir. BAP 2015) held that under California law the application of

                                5   issue preclusion requires that:

                                6                   (1) the issue sought to be precluded from relitigation is identical to that
                                                    decided in a former proceeding; (2) the issue was actually litigated in the
                                7                   former proceeding; (3) the issue was necessarily decided in the former
                                8                   proceeding; (4) the decision in the former proceeding is final and on the
                                                    merits; and (5) the party against whom preclusion is sought was the same
                                9                   as, or in privity with, the party to the former proceeding.

                           10       Id. at 462 (citing Lucido v. Superior Court, 51 Cal. 3d 335, 341, 272 Cal. Rptr. 767, 795 P.2d 1223

                           11       (1990)).    The Bankruptcy Appellate Panel in Plyam further observed that California places

                           12       additional limitations on issue preclusion finding that courts may only give preclusive effect to a

                           13       judgment “if application of preclusion furthers the public policies underlying the doctrine.” Id. at

                           14       462 (citing Lucido, 51 Cal.3d at 342-43); see also Khaligh v. Hadaegh (In re Khaligh), 338 B.R.

                           15       817, 824-25 (9th Cir. BAP 2006).

                           16                13.    With respect to the first Plyam factor, the court determines that the issues sought to

                           17       be precluded from relitigation are the discrete issues supporting the Superior Court’s findings for

                           18       the underlying claims in the State Court Action: (a) intentional interference with prospective

                           19       economic relations; (b) intentional interference with contractual relations; (c) conversion;

                           20       (d) fraudulent concealment; and (e) breach of duty of loyalty. With regard to the second Plyam

                           21       factor, the court determines that the issues were actually litigated in the State Court Action as

                           22       evidenced by the 14-day trial and the resulting Judgment. The fact that these issues have been

                           23       actually litigated has been established by SUF Nos. 32 through 79.

                           24                14.    With regard to the third Plyam factor, the court determines that the issue was

                           25       necessarily decided in the prior State Court Action. The jury had made numerous specific findings

                           26       of fact in reaching its verdict finding Chaparala liable for: (a) intentional interference with

                           27       prospective economic relations; (b) intentional interference with contractual relations;

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    11
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                 Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                             Main Document Page 13 of 27


                                1   (c) conversion; (d) fraudulent concealment; and (e) breach of duty of loyalty. See SUF Nos. 43

                                2   through 76.

                                3           15.     With regard to the fourth Plyam factor, the court determines that the dismissal of the

                                4   appeal of the Judgment to the California Court of Appeals has resulted in the entry of a final

                                5   Judgment against Chaparala in All in One’s favor. SUF Nos. 32, 38, 41, 77, 78 and 79. The fifth

                                6   Plyam factor requires that the party against whom preclusion is sought was the same as, or in privity

                                7   with, the party to the former proceeding. The court determines that this factor is satisfied as

                                8   Chaparala is the defendant in both the State Court Action and this adversary proceeding.

                                9           16.     The court further determines that the application of issue preclusion will further the

                           10       public policy underlying the doctrine. Here, judicial economy will be served as the need for a

                           11       second trial will be avoided. See, e.g., Lucido, 51 Cal. 3d at 343 (citations omitted).

                           12               C.      All In One is entitled to a determination of nondischargeability of debt under
                                                    11 U.S.C. § 523(a)(6).
                           13
                                            17.     Section 523(a)(6) of the Bankruptcy Code, 11 U.S.C., excepts from discharge any
                           14
                                    debt “for willful and malicious injury by the debtor to another entity or to the property of another
                           15
                                    entity.” 11 U.S.C. § 523(a)(6). Under Section 523(a)(6), an individual debtor may not discharge
                           16
                                    a debt to the extent that such debt was obtained “for willful or malicious injury by the debtor to
                           17
                                    another” or “to the property of another.” Petralia v. Jercich (In re Jercich), 238 F.3d 1202, 1208
                           18
                                    (9th Cir. 2001). “The Supreme Court in Kawaauhau v. Geiger . . . made it clear that for section
                           19
                                    523(a)(6) to apply, the actor must intend the consequences of the act, not simply the act itself.”
                           20
                                    Ormsby v. First American Title Co. of Nevada (In re Ormsby), 591 F.3d 1199, 1206 (9th Cir. 2010)
                           21
                                    (citations omitted). “The injury must be deliberate or intentional, ‘not merely a deliberate or
                           22
                                    intentional act that leads to injury.’” In re Plyam, 530 B.R. 456, 463 (9th Cir. BAP 2015) (quoting
                           23
                                    Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998) (emphasis in original)).
                           24
                                            18.     As discussed in Part C.1. and 2, infra, All in One has established that there are no
                           25
                                    genuine issues of material fact and that it is entitled to a determination of nondischargeability under
                           26
                                    11 U.S.C. § 523(a)(6).
                           27

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    12
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                            Main Document Page 14 of 27


                                1                   1.     The standards for establishing a willful and malicious injury under
                                                           Section 523(a)(6).
                                2
                                            19.     An injury is “willful” “when it is shown either that the debtor had a subjective
                                3
                                    motive to inflict the injury or that the debtor believed that injury was substantially certain to occur
                                4
                                    as a result of his conduct.” In re Jercich, 238 F.3d at 1208. “Willful” intent does not require that
                                5
                                    the debtor had the specific intent to injure the creditor, if the act was intentional and the debtor
                                6
                                    knew that it would necessarily cause injury. Id. at 1207. “Willful” means “voluntary” or
                                7
                                    “intentional.” Kawaauhau v. Geiger, 523 U.S. at 61-63 (citation omitted). This standard focuses
                                8
                                    on the debtor’s subjective intent, and not “whether an objective, reasonable person would have
                                9
                                    known that the actions in question were substantially certain to injure the creditor.” Carrillo v. Su
                           10
                                    (In re Su), 290 F.3d 1140, 1145-46 (9th Cir. 2002).
                           11
                                            20.     The “willful” requirement is separate and distinct from the “malicious” requirement.
                           12
                                    See Barboza v. New Form, Inc. (In re Barboza), 545 F.3d 702, 706 (9th Cir. 2008). A plaintiff
                           13
                                    must also prove “malicious” injury to establish its claim under Section 523(a)(6), which is a
                           14
                                    requirement separate from the “willful” requirement. In re Su, 290 F.3d at 1146. An injury is
                           15
                                    “malicious” if it involves “(1) a wrongful act, (2) done intentionally, (3) which necessarily caused
                           16
                                    injury, and (4) is done without just cause or excuse.” In re Jercich, 238 F.3d at 1209 (citing Murray
                           17
                                    v. Bammer (In re Bammer), 131 F.3d 788, 791 (9th Cir. 1997) (en banc)). This definition “does
                           18
                                    not require a showing of biblical malice, i.e. personal hatred, spite, or ill-will.” In re Bammer, 131
                           19
                                    F.3d at 791. Courts have also held that malice may be constructive or implied. Hope v. Walker (In
                           20
                                    re Walker), 48 F.3d 1161, 1164 (11th Cir. 1995). Implied malice may be demonstrated “by the acts
                           21
                                    and conduct of the debtor in the context of [the] surrounding circumstances.” First National Bank
                           22
                                    of Maryland v. Stanley (In re Stanley), 66 F.3d 664, 668 (4th Cir. 1995) (citation omitted).
                           23
                                            21.     Section 3294(c)(1) of the California Civil Code specifically defines “malice” as
                           24
                                    “conduct which is intended by the defendant to cause injury to the plaintiff or despicable conduct
                           25
                                    which is carried on by the defendant with a willful and conscious disregard of the rights or safety
                           26
                                    of others.” Cal. Civ. Code § 3294(c)(1). The Bankruptcy Appellate Panel of the Ninth Circuit
                           27
                                    stated that a finding of only “despicable” malice by the state court under Section 3294 may not be
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    13
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                            Main Document Page 15 of 27


                                1   by itself sufficient to support collateral estoppel under Section 523(a)(6) because the alternative

                                2   standard of the conscious disregard of the rights or safety of others is not the equivalent of

                                3   intentional conduct required under Section 523(a)(6). In re Plyam, 530 B.R. at 463-70 (citing

                                4   Taylor v. Superior Court, 24 Cal. 3d 890, 895-96 (1979)). “Malice may be inferred based on the

                                5   nature of the wrongful act.” In re Ormsby, 591 F.3d at 1207 (citing Transamerica Commercial

                                6   Financial Corp. v. Littleton (In re Littleton), 942 F.2d 551, 554 (9th Cir. 1991)).

                                7           22.     Any debt arising from a willful and malicious act, without cause or excuse is

                                8   excepted from discharge. Impulsora del Territorio Sur. S.A. v. Cecchini (In re Cecchini), 772 F.2d

                                9   1493 (1985), rehearing denied, 780 F.2d 1440 (9th Cir. 1986). For the purposes of Section

                           10       523(a)(6), an act which constitutes an intentional tort will satisfy Section 523(a)(6).           See

                           11       Kawaauhau v. Geiger, 523 U.S. 57, 61-64, 118 S. Ct. 974 (1998).

                           12               23.     As discussed in Part C.2., infra, All in One has established that there are no genuine

                           13       disputes of material fact and that it has satisfied the standards for establishing a willful and

                           14       malicious injury under 11 U.S.C. § 523(a)(6). The court determines that the Judgment in the State

                           15       Court Action for (a) intentional interference with prospective economic relations, (b) intentional

                           16       interference with contract, (c) conversion, (d) fraudulent concealment, and (e) breach of the duty

                           17       of loyalty should be given preclusive effect resulting in judgment from this court that the debt from

                           18       the underlying Judgment against Chaparala in the State Court Action is nondischargeable under

                           19       11 U.S.C. § 523(a)(6) with respect to the amount of damages attributable to each of those causes

                           20       of action.

                           21                       2.     The Court should determine that each of the causes of action in the
                                                           Judgment meets the collateral estoppel requirements for purposes of
                           22                              Section 523(a)(6).
                           23                              a.      Intentional Interference with Prospective Economic Relations
                           24               24.     Under California law, courts recognize the tort of intentional interference with
                           25       prospective business relations or advantages. Della Penna v. Toyota Motor Sales, U.S.A., Inc.,
                           26       11 Cal.4th 376, 45 Cal.Rptr.2d 436 (1995). In Della Penna, the court stated that “a plaintiff seeking
                           27       to recover for alleged interference with prospective economic relations has the burden of pleading
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    14
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                            Main Document Page 16 of 27


                                1   and proving that the defendant’s interference was wrongful by some measure beyond the fact of

                                2   the interference itself.” Della Penna, 11 Cal.4th at 393-94 (citations omitted); see also Korea

                                3   Supply Co. v. Lockheed Martin Corp., 29 Cal.4th 1134, 1158, 131 Cal. Rptr. 2d 29 (2003) (“a

                                4   plaintiff that chooses to bring a claim for interference with prospective economic advantage has a

                                5   more rigorous pleading burden since it must show that the defendant’s conduct was independently

                                6   wrongful”).

                                7           25.     In Bane v. Hajime Sorayama (In re Bane), the Bankruptcy Appellate Panel

                                8   recognized that “to prevail on a claim for interference with prospective economic advantage under

                                9   California law, a plaintiff must demonstrate more than intent to injure (i.e., willfulness); the conduct

                           10       must be independently wrongful.” 2010 Bankr. LEXIS 3067 at *16-19 (9th Cir. BAP Jan. 15,

                           11       2010). The Bane court likened the additional requirement of independent wrongfulness to the

                           12       requirement in Section 523 that the conduct be malicious in addition to willful. Id. “If a court

                           13       determines that a defendant’s conduct was independently wrongful, the requisites of maliciousness

                           14       (wrongful act done intentionally without just cause) under Su are satisfied.” Id.

                           15               26.     The California Supreme Court in Della Penna set forth the elements for the tort of

                           16       intentional interference with prospective economic relations, which require that the plaintiff

                           17       establish that the defendant not only knowingly interfered with the plaintiff's expectancy but

                           18       engaged in conduct that was wrongful by some legal measure other than the fact of interference

                           19       itself. Della Penna, 11 Cal.4th at 393.

                           20               27.     The uncontroverted facts establish that the jury in the State Court Action made a

                           21       number of findings when it held that Chaparala intentionally interfered with All In One’s

                           22       prospective economic relations:

                           23               a.      All In One and its vendors had economic relationships probably resulting in
                                                    an economic benefit to All In One, SUF Nos. 4 through 8 and 49;
                           24
                                            b.      Chaparala knew of those relationships, SUF Nos. 4 through 8 and 50;
                           25
                                            c.      Chaparala engaged in wrongful conduct regarding those relationships, SUF
                           26                       Nos. 9 through 14, 17 , 21, 26 through 31, and 51;
                           27

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     15
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                            Main Document Page 17 of 27


                                1           d.      By engaging in the wrongful conduct, Chaparala knew or should have
                                                    known that this relationship would be disrupted, SUF Nos. 7 through 14,
                                2                   20, 21, and 52;
                                3           e.      All In One’s relationships were disrupted, SUF Nos. 9 through 14, 21, and
                                                    53;
                                4
                                            f.      Chaparala’s conduct was a substantial factor in causing harm to All In One,
                                5
                                                    SUF Nos. 6 through 14, and 54;
                                6           g.      The harm caused by Chaparala’s intentional interference with prospective
                                7                   economic relations resulted in damages to All In One in an amount of
                                                    $234,729.00 not counting interest, SUF No. 55; and
                                8
                                            h.      Chaparala engaged in this conduct with malice, oppression or fraud, SUF
                                9                   No. 70.

                           10               28.     These issues are relevant to and encompassed within those that a bankruptcy court

                           11       would consider in determining if Chaparala’s actions constituted a willful and malicious tortious

                           12       injury to All in One under 11 U.S.C. § 523(a)(6) as the jury’s findings of intentional tortious

                           13       misconduct establish willfulness and malicious injury. Relitigation of issues already decided is

                           14       precluded. Bugna v. McArthur (In re Bugna), 33 F.3d 1054, 1056-58 (9th Cir. 1994) (“The

                           15       bankruptcy court’s otherwise broad powers do not include the power to reject a party’s invocation

                           16       of collateral estoppel on an issue fully and fairly litigated in another court.”).

                           17               29.     The court determines that the underlying issues are identical, the Superior Court’s

                           18       Judgment was final and on the merits, the same parties are involved in both actions; therefore, the

                           19       requisites for application of issue preclusion under Plyam are satisfied. The court determines that

                           20       All in One is entitled to judgment against Chaparala under 11 U.S.C. § 523(a)(6) as a matter of law

                           21       based on the Judgment in the State Court Action on All In One’s claim against him for intentional

                           22       interference with prospective economic relations.

                           23                               b.      Intentional Interference with Contractual Relations

                           24               30.     Under California law, courts recognize the tort of intentional interference with

                           25       contractual relations. Reeves v. Hanlon, 33 Cal.4th 1140, 1148, 17 Cal.Rptr.3d 289 (2004). In

                           26       Reeves, the court stated that intentional interference with contractual relations requires proof of:

                           27       “(1) a valid contract between plaintiff and a third party; (2) defendant’s knowledge of that contract;

                           28       (3) defendant’s intentional acts designed to induce a breach or disruption of the contractual
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     16
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                 Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                             Main Document Page 18 of 27


                                1   relationship; (4) actual breach or disruption of the contractual relationship; and (5) resulting

                                2   damage. Reeves, 33 Cal. 4th at 1148.

                                3           31.     The Ninth Circuit, in considering the knowledge element as it relates to intentional

                                4   interference with contractual relations, has similarly stated that “[w]hen the defendant performs the

                                5   act that causes the interference, the defendant need not know exactly who is a party to the contract,

                                6   so long as he knows he is interfering with a contractual relationship.” Altera Corp. v. Clear Logic,

                                7   Inc., 424 F.3d 1079, 1091-92 (9th Cir. 2005).

                                8           32.     The uncontroverted facts establish that the jury in the State Court Action made a

                                9   number of findings when it held that Chaparala intentionally interfered with All In One’s

                           10       contractual relations:

                           11               a.      There were contracts between All In One Trading and its vendors and
                                                    customers, SUF Nos. 4 through 8, and 43;
                           12
                                            b.      Chaparala knew of those contracts, SUF Nos. 4 through 8, and 44;
                           13
                                            c.      Chaparala’s conduct prevented performance or made performance more
                           14                       expensive or difficult, SUF Nos. 9 through 14, 17, 21, 26 through 31, and
                                                    45;
                           15
                                            d.      Chaparala either intended to disrupt performance of the contracts or knew
                           16                       that disruption of performance was certain or substantially certain to occur,
                           17                       SUF Nos. 7 through 14, 20, 21, and 46;
                                            e.      Chaparala’s conduct was a substantial factor in causing harm to All in One,
                           18
                                                    SUF Nos. 6 through 14, and 47;
                           19               f.      The harm caused by Chaparala’s intentional interference with contract
                           20                       resulted in damages to All in One in an amount of $420,547.96 not counting
                                                    interest, SUF No. 48; and
                           21
                                            g.      Chaparala engaged in this conduct with malice, oppression or fraud, SUF
                           22                       No. 58.

                           23               33.     The court determines that these issues are relevant to and encompassed within those

                           24       that a bankruptcy court would consider in determining if Chaparala’s actions constituted a willful

                           25       and malicious tortious injury to All in One under 11 U.S.C. § 523(a)(6). The court finds that the

                           26       underlying issues are identical as the jury’s findings of intentional tortious misconduct establish

                           27       willfulness and malicious injury, the Superior Court’s Judgment was final and on the merits, the

                           28       same parties are involved in both actions; therefore, the requisites for application of issue preclusion
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     17
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK               Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                           Main Document Page 19 of 27


                                1   under Plyam are satisfied. The court determines that All In One is entitled to judgment against

                                2   Chaparala under 11 U.S.C. § 523(a)(6) as a matter of law based on the Judgment in the State Court

                                3   Action on All in One’s claim against him for intentional interference with contractual relations.

                                4                          c.     Conversion

                                5           34.     A conversion determined under California law establishes the debtor’s “wrongful

                                6   exercise of dominion over the personal property of another,” but it “does not necessarily decide

                                7   that the defendant has caused ‘willful and malicious injury’ within the meaning of § 523(a)(6).”

                                8   Peklar v. Ikerd (In re Peklar), 260 F.3d 1035, 1037-39 (9th Cir. 2001) (citing Taylor v. Forte Hotels

                                9   Internationa’l, 235 Cal.App.3d 1119, 1124, 1 Cal.Rptr.2d 189 (1991)). In McIntyre v. Kavanaugh,

                           10       the Supreme Court recognized the distinction between dischargeable conversions and those that are

                           11       excepted from discharge under the predecessor to Section 523(a)(6). McIntyre v. Kavanaugh, 242

                           12       U.S. 138, 37 S. Ct. 38 (1916). The Supreme Court found that a wrongful conversion, voluntarily

                           13       committed with knowledge that the act is wrongful, and which necessarily causes injury meets the

                           14       “willful and malicious” standard. Id at 141-42, 37 S.Ct. at 40.

                           15               35.     The Bankruptcy Appellate Panel in Thiara v. Spycher Brothers (In re Thiara), 285

                           16       B.R. 420, 427-34 (9th Cir. BAP 2002) provided an exhaustive analysis of conversions that fall

                           17       within the willful and malicious exception to discharge under Section 523(a)(6). These examples

                           18       cited by Thiara include: McIntyre, 242 U.S. at 141-42 (misappropriation of stock certificates held

                           19       as collateral); Del Bino v. Bailey (In re Bailey), 197 F.3d 997, 1000 (9th Cir. 1999) (attorney’s

                           20       knowing withholding of settlement proceeds subject to a former attorney’s lien); Jercich, 238 F.3d

                           21       at 1207-08 (debtor/employer’s failure to pay wages to a judgment creditor/employee). In re Thiara,

                           22       285 B.R. 429-34 (providing an exhaustive analysis of conversions as a “willful and malicious”

                           23       injury under Section 523(a)(6)).

                           24               36.     The Bankruptcy Appellate Panel in Thiara further held that proof of the debtor’s

                           25       knowledge that he or she is harming the creditor by converting the creditor’s property establishes

                           26       that the debtor either intended to inflict such injury or believed that such injury was substantially

                           27       certain to occur, and thus meets the willfulness requirement of Section 523(a)(6). Id. at 432-33.

                           28       The Bankruptcy Appellate Panel further recognized that for a conversion that is both intentional
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                   18
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                 Desc
                                                            Main Document Page 20 of 27


                                1   and willful “malice may be inferred from the nature of the wrongful act.” Id. at 434 (citing

                                2   Transamerica Commercial Financial Corp. v. Littleton (In re Littleton), 942 F.2d 551, 554 (9th

                                3   Cir. 1991)).

                                4             37.   In California, “the elements of a conversion are the creditor's ownership or right to

                                5   possession of the property at the time of the conversion; the debtor's conversion by a wrongful act

                                6   or disposition of property rights; and damages.” In re Thaira, 285 B.R. at 427 (quoting Farmers

                                7   Insurance Exchange v. Zerin, 53 Cal. App. 4th 445, 451, 61 Cal. Rptr. 2d 707, 709 (1997). For

                                8   purposes of nondischargeability, the Supreme Court in McIntyre added that a wrongful conversion,

                                9   voluntarily committed with knowledge that the act is wrongful, and which necessarily causes injury

                           10       meets the “willful and malicious” standard. McIntyre, 242 U.S. at 141-42.

                           11                 38.   The uncontroverted facts establish that the jury in the State Court Action made a

                           12       number of findings when it held that Chaparala converted All In One’s inventory with a wrongful

                           13       intent:

                           14                 a.    All In One owned or had a right to possess its product inventory, SUF Nos. 4
                                                    through 8, and 65;
                           15
                                              b.    Chaparala intentionally and substantially interfered with All In One’s
                           16                       property by taking possession of All In One’s property or by preventing All
                                                    In One from having access to All In One’s property, SUF Nos. 4 through
                           17
                                                    14, 21, 26 through 31, 66;
                           18                 c.    All In One did not consent to Chaparala’s conduct and that conduct was a
                           19                       substantial factor in causing harm to All In One, SUF Nos. 5, 6, 9 through
                                                    14, and 67;
                           20
                                              d.    The harm caused by Chaparala’s conversion of All In One’s inventory
                           21                       resulted in damages to All In One in the amount of $5,700,00.00, SUF
                                                    No. 68; and
                           22
                                              e.    Chaparala engaged in this conduct with malice, oppression or fraud, SUF
                           23                       No. 69.
                           24                 39.   The court determines that these actions show that Chaparala committed the tort of

                           25       conversion with the requisite wrongful intent to render the damages arising from the tort

                           26       nondischargeable under Section 523(a)(6) as the jury’s findings of intentional tortious misconduct

                           27       establish willfulness and malicious injury. The court determines that all of these issues are relevant

                           28       to and encompassed within those that a bankruptcy court would consider in determining if
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    19
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                  Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                Desc
                                                              Main Document Page 21 of 27


                                1   Chaparala’s actions constituted a willful and malicious tortious injury to All in One under 11 U.S.C.

                                2   § 523(a)(6). The court determines that the underlying issues are identical, the Superior Court’s

                                3   Judgment was final and on the merits, the same parties are involved in both actions; therefore, the

                                4   requisites for application of issue preclusion under Plyam are satisfied. The court determines that

                                5   All in One is entitled to judgment against Chaparala under 11 U.S.C. § 523(a)(6) as a matter of law

                                6   based on the Judgment in the State Court Action on All In One’s claim against him for conversion.

                                7                             d.    Fraudulent Concealment

                                8           40.     The elements of a claim for fraudulent concealment require the plaintiff to show

                                9   that:

                           10                       (1) the defendant . . . concealed or suppressed a material fact, (2) the
                                                    defendant [was] under a duty to disclose the fact to the plaintiff, (3) the
                           11                       defendant . . . intentionally concealed or suppressed the fact with the intent
                           12                       to defraud the plaintiff, (4) the plaintiff [was] unaware of the fact and would
                                                    not have acted as he did if he had known of the concealed or suppressed
                           13                       fact, and (5) as a result of the concealment or suppression of the fact, the
                                                    plaintiff must have sustained damage.
                           14
                                    Marketing West, Inc. v. Sanyo Fisher (USA) Corp., 6 Cal.App.4th 603, 612-13 (1992) (citation
                           15
                                    omitted). The court in Metheny v. JL Bev. Co., LLC, 2017 WL 661353, 2017 U.S. Dist. LEXIS
                           16
                                    23262 (N.D. Cal. 2017) affirmed the bankruptcy court’s grant of summary judgment that gave
                           17
                                    preclusive effect to a state court judgment finding that the creditor’s claims for fraudulent
                           18
                                    concealment, among others, supported a finding that the debt was non-dischargeable under section
                           19
                                    523(a)(6). Id. at *3-4.
                           20
                                            41.     The uncontroverted facts establish that the jury in the State Court Action made a
                           21
                                    number of findings when it held that Chaparala engaged in fraudulent concealment with respect to
                           22
                                    his dealings with All In One:
                           23
                                            a.      Chaparala intentionally failed to disclose a certain fact that All In One did
                           24                       not know and could not have reasonably discovered, SUF Nos. 9 through
                                                    15, 21, 29, and 59;
                           25
                                            b.      Chaparala intended to deceive All In One by concealing the fact, SUF
                           26                       Nos. 14, 15, 21 and 60;
                           27               c.      All In One would have reasonably behaved differently had the omitted
                                                    information been disclosed, SUF Nos. 15 and 61;
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     20
        LOS ANG ELES
                                                   STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                            LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                  Desc
                                                            Main Document Page 22 of 27


                                1           d.      Chaparala’s concealment was a substantial factor in causing harm to All in
                                                    One, SUF No. 62;
                                2
                                            e.      The harm caused by Chaparala’s concealment resulted in damages to All In
                                3                   One in the amount of $420,547.96 for past lost profits and $234,729.00 for
                                                    future lost profits, SUF No. 63; and
                                4
                                            f.      Chaparala engaged in this conduct with malice, oppression or fraud, SUF
                                5
                                                    No. 64.
                                6           42.     The court determines that these issues are relevant to and encompassed within those
                                7   that a bankruptcy court would consider in determining if Chaparala’s actions constituted a willful
                                8   and malicious tortious injury to All In One under 11 U.S.C. § 523(a)(6) as the jury’s findings of
                                9   intentional tortious misconduct establish willfulness and malicious injury. The court determines
                           10       that the underlying issues are identical, the Superior Court’s Judgment was final and on the merits,
                           11       the same parties are involved in both actions; therefore, the requisites for application of issue
                           12       preclusion under Plyam are satisfied. The court determines that All In One is entitled to judgment
                           13       against Chaparala under 11 U.S.C. § 523(a)(6) as a matter of law based on the Judgment in the
                           14       State Court Action on All in One’s claim against him for fraudulent concealment.
                           15                              e.      Breach of the Duty of Loyalty
                           16               43.     Under California law, the elements of a breach of the duty of loyalty claim are: “(1)
                           17       the existence of a relationship giving rise to a duty of loyalty; (2) one or more breaches of that duty;
                           18       and (3) damage proximately caused by that breach.” Huong Que, Inc. v. Luu, 150 Cal. App. 4th
                           19       400, 410, 58 Cal.Rptr.3d 527 (2007). “During the term of employment, an employer is entitled to
                           20       its employees’ ‘undivided loyalty.’” Fowler v. Varian Associates, Inc., 196 Cal.App.3d 34, 41, 241
                           21       Cal.Rptr. 539 (1987) (quoting Sequoia Vacuum Systems v. Stransky, 229 Cal.App.2d 281, 287, 40
                           22       Cal.Rptr. 203 (1964)). The court in Sequoia Vacuum Systems further stated that “[e]very agent
                           23       owes his principal the duty of undivided loyalty [and] [d]uring the course of his agency, he may
                           24       not undertake or participate in activities adverse to the interests of his principal.” Sequoia Vacuum
                           25       Systems, 229 Cal. App. 2d at 287.
                           26               44.     The Bankruptcy Appellate Panel for the Ninth Circuit affirmed the bankruptcy
                           27       court’s determination that a state court judgment, which included claims for a breach of the duty of
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                     21
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34               Desc
                                                            Main Document Page 23 of 27


                                1   loyalty, was non dischargeable under Section 523(a)(6). Hamilton v. Elite of L.A., Inc. (In re

                                2   Hamilton), 584 B.R. 310, 315, 320-21 (9th Cir. BAP 2018); see also The Spring Works, Inc., v.

                                3   Sarff (In re Sarff), 242 B.R. 620, 628-630 (6th Cir. BAP 2000) (reversing bankruptcy court and

                                4   holding that compensatory damages from breach of duty of loyalty arose from same conduct as

                                5   other nondischargeable damages constituting willful and malicious injury, thus making them

                                6   nondischargeable).

                                7           45.     The uncontroverted facts establish that the jury in the State Court Action made a

                                8   number of findings when it held that Chaparala breached his duty of loyalty to All In One:

                                9           a.      Chaparala was an employee of All In One and knowingly acted against All
                                                    In One’s interest in connection with that employment, SUF Nos. 4 through
                           10                       15, 18 through 21, and 71;
                           11               b.      All In One did not give informed consent to Chaparala’s conduct, SUF Nos.
                                                    5 through 15, and 72;
                           12
                                            c.      Chaparala’s conduct was a substantial factor in causing All In One’s harm,
                           13                       SUF No. 73;
                           14               d.      The harm caused by Chaparala’s breach of the duty of loyalty resulted in
                           15                       damages to All In One in the amount of $420,547.96 for lost profits,
                                                    $329,320.00 for salary paid during the period of secret competition, and
                           16                       $30,448.00 for the value of benefits paid during the period of secret
                                                    competition, SUF No. 74; and
                           17
                                            e.      Chaparala engaged in this conduct with malice, oppression or fraud, SUF
                           18                       No. 75.
                           19               46.     The court determines that these issues are relevant to and encompassed within those

                           20       that a bankruptcy court would consider in determining if Chaparala’s actions constituted a willful

                           21       and malicious tortious injury to All In One under 11 U.S.C. § 523(a)(6) as the jury’s findings of

                           22       intentional tortious misconduct establish willfulness and malicious injury. The court determines

                           23       that the underlying issues are identical, the Superior Court’s Judgment was final and on the merits,

                           24       the same parties are involved in both actions; therefore, the requisites for application of issue

                           25       preclusion under Plyam are satisfied. The Court determines that All in One is entitled to judgment

                           26       against Chaparala under 11 U.S.C. § 523(a)(6) as a matter of law based on the Judgment in the

                           27       State Court Action on All In One’s claim against him for breach of the duty of loyalty.

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                   22
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34              Desc
                                                            Main Document Page 24 of 27


                                1           D.      All In One is entitled to a determination of nondischargeability under 11 U.S.C.
                                                    § 523(a)(4).
                                2
                                            47.     Section 523(a)(4) of the Bankruptcy Code, 11 U.S.C., excepts from discharge any
                                3
                                    debt “for fraud or defalcation while acting in a fiduciary capacity, embezzlement, or larceny.” 11
                                4
                                    U.S.C. § 523(a)(4). The term “while acting in a fiduciary capacity” does not qualify the words
                                5
                                    “embezzlement” or “larceny.”       11 U.S.C. § 523(a)(4).     Therefore, any debt resulting from
                                6
                                    embezzlement or larceny falls within the exception of subparagraph (a)(4). Id.
                                7
                                            48.     The Ninth Circuit has held that “[f]or purposes of section 523(a)(4), a bankruptcy
                                8
                                    court is not bound by the state law definition of larceny but, rather, may follow federal common
                                9
                                    law, which defines larceny as a 'felonious taking of another's personal property with intent to
                           10
                                    convert it or deprive the owner of the same.'" Ormsby v. First American Title Co of Nevada. (In re
                           11
                                    Ormsby), 591 F.3d 1199, 1205 (9th Cir. 2010) (citations omitted).
                           12
                                            49.     The uncontroverted facts related to All in One’s claims of larceny under 11 U.S.C.
                           13
                                    § 523(a)(4) against Chaparala include:
                           14
                                            a.      Chaparala during his employment with All In One formed a competing
                           15                       company in the same line of business as All In One for the purpose of
                                                    conducting business with All in One’s customers and suppliers, which he
                           16
                                                    concealed from All in One, SUF Nos. 4 through 15;
                           17
                                            b.      Chaparala and his co-conspirator, Kim, developed a scheme based on
                           18                       Chaparala’s position of trust and power with All in One, SUF Nos. 19, 20
                                                    and 21;
                           19
                                            c.      This scheme was to divert business opportunities from All In One, SUF No.
                           20                       21;

                           21               d.      Chaparala and Kim carried on business transactions with Chaparala for the
                                                    purchase and sale of perfume, SUF No. 20;
                           22
                                            e.      Chaparala and Kim knowingly would intercept All in One’s orders and
                           23                       business opportunities and fill them either through RK Trading or through
                                                    Kim’s Entities, hence depriving All In One of those orders and
                           24                       opportunities, SUF Nos. 21, 43 through 57;
                           25               f.      Chaparala would steal All In One’s inventory from its warehouse and sell
                                                    that stolen inventory through either Kim’s Entities or through RK Trading,
                           26                       SUF No. 68;
                           27               g.      Chaparala created this scheme to interfere with All in One’s contracts with
                           28                       its customers and vendors, SUF No. 56;
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                   23
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                Desc
                                                            Main Document Page 25 of 27


                                1           h.      Chaparala provided Kim with the identity of All In One’s vendors, SUF No.
                                                    26;
                                2
                                            i.      Chaparala and Kim used invoices showing an equal split of their profits
                                3                   from their joint sales of perfume together, SUF No. 31;
                                4           j.      Chaparala and Kim diverted sales from All In One by importing goods
                                                    which were delivered to Kim’s brother’s warehouse, SUF No. 27;
                                5
                                            k.      Chaparala transmitted invoices to Kim for joint purchase of perfumes from
                                6                   third party vendors and referenced the shipment as “our shipment”, SUF
                                7                   No. 28;
                                            l.      Chaparala used Kim’s sales permit to conduct business with other perfume
                                8
                                                    merchants, SUF No. 29; and
                                9
                                            m.      Chaparala wired thousands of dollars to Kim in her personal bank account,
                           10                       SUF No. 30.
                                            50.     The court finds that the jury in the State Court Action made a number of findings
                           11
                                    when it held that Chaparala converted All In One’s inventory.
                           12

                           13               a.      All In One owned or had a right to possess its product inventory, SUF Nos. 4
                                                    through 8, and 65;
                           14
                                            b.      Chaparala intentionally and substantially interfered with All In One’s
                           15                       property by taking possession of All In One’s property or by preventing All
                                                    In One from having access to All In One’s property, SUF Nos. 4 through
                           16                       14, 21, 26 through 31, 66;
                           17               c.      All In One did not consent to Chaparala’s conduct and that conduct was a
                                                    substantial factor in causing harm to All In One, SUF Nos. 5, 6, 9 through
                           18                       14, and 67;
                           19               d.      The harm caused by Chaparala’s conversion of All In One’s inventory
                                                    resulted in damages to All In One in the amount of $5,700,00.00 plus an
                           20                       award of pre-judgment interest in the amount of $913,873.96, SUF Nos. 41
                           21                       and 68; and

                           22               e.      Chaparala engaged in this conduct with malice, oppression or fraud, SUF
                                                    No. 69.
                           23               51.     The court determines that these issues are relevant to and encompassed within those
                           24       that a bankruptcy court would consider in determining if Chaparala’s actions constituted larceny
                           25       under 11 U.S.C. § 523(a)(4) as the jury’s findings of intentional tortious misconduct establish
                           26       felonious taking of another's personal property with intent to convert it or deprive the owner of the
                           27       same. The court determines that the underlying issues are identical, the Superior Court’s Judgment
                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                   24
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34                Desc
                                                            Main Document Page 26 of 27


                                1   was final and on the merits, the same parties are involved in both actions; therefore, the requisites

                                2   for application of issue preclusion under Plyam are satisfied. The court determines that All In One

                                3   is entitled to judgment against Chaparala as a matter of law based on the Judgment in the State

                                4   Court Action on All in One’s claim against him on its claim for conversion for all damages suffered

                                5   under Section 523(a)(4) as a separate and independent ground for nondischargeability.

                                6             E.    Post-Judgment Interest Should be Found to be Nondischargeable.

                                7             52.   The court determines that All In One is entitled to a determination that the interest

                                8   accruing on the Judgment after the initial entry of the Judgment by the Superior Court is not

                                9   dischargeable under Section 523(a)(4) and (a)(6) of the Bankruptcy Code, 11 U.S.C. California

                           10       Code of Civil Procedure § 685.010 provides that "[i]nterest accrues at the rate of 10 percent per

                           11       annum on the principal amount of a money judgment remaining unsatisfied." California Code of

                           12       Civil Procedure § 685.010(a). The Supreme Court has held that interest is an “integral part” of a

                           13       nondischargeable debt. Bruning v. United States, 376 U.S. 358, 360, 84 S.Ct. 906, 11 L.Ed.2d 772

                           14       (1964).

                           15                 53.   The Ninth Circuit has stated that “[t]he purpose of postjudgment interest ‘is to

                           16       compensate the successful plaintiff for being deprived of compensation for the loss of time between

                           17       the ascertainment of the damage and the payment by the defendant.’” United States v. Bell, 602

                           18       F.3d 1074, 1083 (9th Cir. 2010), amended, 734 F.3d 1223 (9th Cir. 2013) (quoting Dishman v.

                           19       UNUM Life Insurance Co. of America, 269 F.3d 974, 989 (9th Cir. 2001)). With respect to

                           20       nondischargeability determinations, the Ninth Circuit has recognized that interest on a

                           21       nondischargeable judgment debt should continue to accrue at the state rate, even after the

                           22       bankruptcy court determines the nondischargeability of the debt. Shoen v. Shoen (In re Shoen),

                           23       176 F.3d 1150, 1159 n. 7 (9th Cir. 1999), cert. denied, 528 U.S. 1075, 120 S.Ct. 789, 145 L.Ed.2d

                           24       666 (2000). The court determines that all interest arising after the entry of the Judgment by the

                           25       Superior Court is nondischargeable at the California state rate of 10% per annum.

                           26                 ///

                           27

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                    25
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
                       Case 2:16-ap-01332-RK                Doc 65 Filed 08/03/20 Entered 08/03/20 07:54:34              Desc
                                                            Main Document Page 27 of 27


                                1           54.     The court will enter a separate form of judgment concurrently herewith.

                                2           IT IS SO ORDERED.

                                3                                                  ###

                                4

                                5

                                6

                                7

                                8

                                9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24 Date: August 3, 2020

                           25

                           26
                           27

                           28
     B UCHALTER
A PROFES SION AL CORPORAT ION       BN 39940383V2                                   26
        LOS ANG ELES
                                                  STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF
                                           LAW IN SUPPORT OF RENEWED MOTION OF PLAINTIFFFOR SUMMARY JUDGMENT
